UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2015 Item 1. Schedule of Investments. CONTRAVISORY STRATEGIC EQUITY FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited) Shares Fair Value COMMON STOCKS: 90.4% Administrative and Support Services: 2.9% Moody's Corp. $ Apparel Manufacturing: 3.0% Cintas Corp. Beverage and Tobacco Product Manufacturing: 5.2% Anheuser-Busch InBev NV - ADR Coca-Cola Co. Chemical Manufacturing: 22.3% Ashland, Inc. E.I. du Pont de Nemours & Co. Gilead Sciences, Inc.1 Hospira, Inc.1 International Flavors & Fragrances, Inc. Johnson & Johnson Mead Johnson Nutrition Co. Merck & Co., Inc. Clothing and Clothing Accessories Stores: 2.1% TJX Cos, Inc. Computer and Electronic Product Manufacturing: 4.9% Applied Materials, Inc. Hewlett-Packard Co. Credit Intermediation and Related Activities: 2.6% Bank of New York Mellon Corp. Food Manufacturing: 4.8% Archer-Daniels-Midland Co. Ingredion, Inc. General Merchandise Stores: 2.4% Wal-Mart Stores, Inc. Health and Personal Care Stores: 5.3% CVS Health Corp. McKesson Corp. Insurance Carriers and Related Activities: 2.9% Humana, Inc. Merchant Wholesalers, Durable Goods: 5.6% HD Supply Holdings, Inc.1 TE Connectivity, Ltd. Miscellaneous Manufacturing: 2.7% 3M Co. Other Information Services: 2.1% Facebook, Inc. - Class A1 Petroleum and Coal Products Manufacturing: 1.9% Exxon Mobil Corp. $ Professional, Scientific, and Technical Services: 10.2% Amgen, Inc. Baidu, Inc. - ADR1 F5 Networks, Inc.1 Open Text Corp. Publishing Industries (except Internet): 4.7% Check Point Software Technologies, Ltd.1 Microsoft Corp. Rail Transportation: 2.4% Norfolk Southern Corp. Utilities: 2.4% Entergy Corp. TOTAL COMMON STOCKS (Cost $9,111,815) REAL ESTATE INVESTMENT TRUSTS - 9.6% AvalonBay Communities, Inc. Boston Properties, Inc. Equity Residential Vornado Realty Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,011,802) SHORT-TERM INVESTMENTS MONEY MARKET FUNDS: 0.2% Fidelity Institutional Money Market Portfolio, 0.10%* TOTAL SHORT-TERM INVESTMENTS (Cost $23,680) TOTAL INVESTMENTS IN SECURITIES: 100.2% (Cost $10,147,297) Liabilities in Excess of Other Assets: (0.2)% ) TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipt 1 Non-income producing security. * Annualized seven-day yield as of March 31, 2015. The cost basis of investments for federal income tax purposes at March 31, 2015 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Exposure at March 31, 2015 (Unaudited) The Contravisory Strategic Equity Fund ("the Fund") utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of March 31, 2015. See the Schedule of Investments for the industry breakout. Description Level 1 Level 2 Level 3 Total Investments at fair value Common Stocks $ $
